IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                   r—'
ELLIOTT BAY ADJUSTMENT CO.,              )                                         c)     —c
INC.,                                    )    No. 75215-4-1
                                                                                                    ,
                                         )                                          G—,
                         Respondent,     )    DIVISION ONE                                .77
                                                                                          11'C""
                                         )
               v.                        )
                                         )    PUBLISHED OPINION
CAREN DACUMOS,                           )                                                          •
                                                                                                —
                                         )    FILED: August 21, 2017
                         Petitioner.     )
                                         )

       BECKER, J. — The dismissal with prejudice of this low-dollar collection

action was a final judgment. The defendant was the prevailing party and was

entitled to an award of reasonable attorney fees under RCW 4.84.250. The

lower courts erred in concluding otherwise.

                                       FACTS

       Elliott Bay Adjustment Co. Inc., a debt collection agency, sued Caren

Dacumos in King County District Court in October 2014. Elliott Bay alleged that

Dacumos owed $482.84 to Seattle Obstetrics and Gynecology Group, one of

Elliott Bay's clients.

       According to Dacumos, she immediately called Elliott Bay when she was

served with the summons and complaint and told them she had already paid the

bill in full. Elliott Bay told her she needed to make payments in order to avoid
No. 75215-4-1/2

having a judgment entered against her, having her wages garnished, and owing

interest and attorney fees. Dacumos paid $50 per month for five months before

retaining counsel. In June 2015, Dacumos,through counsel, filed an answer in

which she requested dismissal of the action and asserted her entitlement to an

award of attorney fees under RCW 4.84.250.

         Elliott Bay moved for summary judgment in August 2015 while

simultaneously providing discovery requested by Dacumos. Dacumos asked

Elliott Bay to continue the hearing on summary judgment or strike the motion to

allow time to consult about issues raised by Elliott Bay's discovery response. In

a letter to counsel for Dacumos, Elliott Bay insisted there were no discovery

issues and the hearing should proceed as scheduled. Elliott Bay threatened to

request "significant" attorney fees given the "extensive time" counsel had devoted

to the matter.

         Elliott Bay's motion for summary judgment was documented by a patient

account statement on which "all charges and credits" were purportedly listed.

Dacumos submitted a response brief supported by a bank statement showing

she had made a payment of $541.10 that was not credited on the patient account

statement.

         Elliott Bay learned from its client that the payment of $541.10 had

mistakenly been credited to another patient. Elliott Bay struck its motion for

summary judgment and moved for a voluntary dismissal under CRLJ 41(a)(1)(ii).

Elliott Bay proposed an order dismissing the action without prejudice and without

costs.


                                           2
No. 75215-4-1/3

       Dacumos asked the court to enter a dismissal with prejudice. At the same

time, she requested an award of attorney fees for having to defend against

vexatious litigation.

       When a plaintiff moves for a voluntary dismissal, presumptively the

dismissal will be without prejudice to the plaintiffs right to refile the action. The

rule does not, however, guarantee that the dismissal will be without prejudice.

CRLJ 41(a)(4) provides,"Unless otherwise stated in the order of dismissal, the

dismissal is without prejudice." (Emphasis added.) By its terms, the rule allows

the court, in its discretion, to rule that a voluntary dismissal will be with prejudice.

Ordinarily, a court will enter a dismissal with prejudice only if a dismissal without

prejudice would be pointless. See e.g., Escude ex rel. Escude v. King County

Pub. Hosp. Dist. No. 2, 117 Wn. App. 183,69 P.3d 895 (2003); In re Det. of G.V.,

124 Wash. 2d 288, 297-98, 877 P.2d 680(1994).

       Elliott Bay filed a pleading admitting that the debt had been paid and

Dacumos was entitled to a refund of the amount she had overpaid. The district

court, recognizing that a dismissal without prejudice would be pointless, entered

a dismissal with prejudice. But the order of dismissal denied Dacumos's request

for attorney fees.

       The next day, Dacumos filed a motion for an award of attorney fees, citing

RCW 4.84.250 as the basis for the award. Her motion acknowledged that she

had previously requested attorney fees, unsuccessfully, under the court's

inherent power to penalize vexatious litigation. "However, now that the case has

been dismissed with prejudice, which operates as a judgment on the merits,


                                           3
No. 75215-4-1/4

Plaintiff moves this Court for attorney's fees under RCW 4.84.250." The court's

denial of this second request for attorney fees is the subject of this appeal.

Dacumos appealed to King County Superior Court. The superior court affirmed.

This court's commissioner granted discretionary review on the ground that the

case raised an issue of public interest that warranted review under RAP

2.3(d)(3).

       An appeal from a superior court order affirming a district court order is

governed by RAU 9.1. We review the record before the district court. Factual

issues are reviewed for substantial evidence, and legal issues are reviewed de

novo. State v. Moore, 178 Wash. App. 489, 497, 314 P.3d 1137 (2013).

       Elliott Bay attempts to have us analyze the lower court decisions as if they

involved factual issues, but they do not. Whether a statute authorizes an award

of attorney fees is a question of law reviewed de novo. Niccum v. Enquist, 175
Wash. 2d 441, 446, 286 P.3d 966(2012); Wachovia SBA Lending, Inc. v. Kraft, 165

Wn.2d 481,488, 200 P.3d 683(2009).

       Attorney fees "shall be taxed and allowed to the prevailing party" in an

action for damages where the amount pleaded by the prevailing party is less than

$10,000. RCW 4.84.250. One situation in which the defendant is deemed the

prevailing party is if the plaintiff recovers nothing. RCW 4.84.270. But a

defendant is not deemed the prevailing party when the plaintiff recovers nothing if

the action is dismissed without prejudice as a result of the plaintiffs voluntary

nonsuit. To establish the defendant's right to attorney fees in that situation, there

must be an entry of judgment, according to the three-part test adopted in


                                          4
No. 75215-4-1/5

AllianceOne Receivables Wait., Inc. v. Lewis, 180 Wn.2d 389,398-99, 325 P.3d
904 (2014). Here, the district court stated that the "order on dismissal does not

fulfill the statutory requirement for a judgment" and refused to award fees under

RCW 4.84.250.

      The district court and superior court committed legal error in relying on

AllianceOne to conclude that Dacumos was not entitled to fees. In that case, the

dismissal was without prejudice. Here, Elliott Bay's claim was dismissed with

prejudice. This difference is dispositive.

      A dismissal with prejudice constitutes a final judgment on the merits. Maib

v. Maryland Cas. Co., 17 Wash. 2d 47, 135 P.2d 71(1943); Hisle v. Todd Pac.

Shipyards Corp., 151 Wash. 2d 853, 865 n.10, 93 P.3d 108(2004); Banchero v. City

Council of City of Seattle, 2 Wash. App. 519, 525, 468 P.2d 724, review denied, 78

Wn.2d 993(1970); Krikava v. Webber,43 Wn. App. 217, 219, 716 P.2d 916,

review denied, 106 Wn.2d 1010(1986). AllianceOne does not alter this

precedent. Once the district court decided to dismiss Elliott Bay's complaint with

prejudice rather than without prejudice, the dismissal functioned as a final

judgment.

       A final judgment is "a court's last action that settles the rights of the parties

and disposes of all issues in controversy, except for the award of costs (and,

sometimes, attorney's fees) and enforcement of the judgment." BLACK'S LAW

DICTIONARY 971 (10th ed. 2010). A voluntary dismissal is not a final judgment by

this definition when it "leaves the parties as if the action had never been brought."

Wachovia, 165 Wash. 2d at 492.


                                           5
No. 75215-4-1/6

       On the other hand, a voluntary dismissal is a final judgment when the

court elects to dismiss with prejudice because then it does not leave the parties

as if the action had never been brought. The district court's decision to dismiss

with prejudice barred Elliott Bay from bringing the same claim against Dacumos.

It was a court's last action that settled the rights of Elliott Bay and Dacumos and

disposed of all issues in controversy, except attorney fees. Thus, the district

court erred in concluding that the order of dismissal with prejudice was not a

judgment.

       AllianceOne includes the statement that a voluntary dismissal "does not

result in an entry of judgment." AllianceOne, 180 Wash. 2d at 399. The district

court may have concluded that this statement was the controlling holding. But in

context, it is clear the AllianceOne court was discussing the effect of a voluntary

dismissal without prejudice, as that was the fact pattern under consideration—as

was also true in Wachovia, 165 Wash. 2d at 492("a 'voluntary dismissal' is not a

final judgment"). The court was not asked to address the fact pattern here,

where the action is dismissed with prejudice and cannot be refiled.

       By dismissing with prejudice, the district court established that Elliott Bay

would never recover anything. The reasoning of AllianceOne, which compelled

denial of attorney fees under RCW 4.84.250 to a defendant who obtained a

dismissal of a voluntary nonsuit without prejudice, compels the granting of

attorney fees to a defendant when the complaint is dismissed with prejudice and

RCW 4.84.250 is applicable.




                                         6
No. 75215-4-1/7

       Elliott Bay nevertheless contends that the denial of fees must be affirmed

because Dacumos did not properly take exception or assign error to the superior

court's findings and conclusions when moving for discretionary review. This

claim is without merit. Again, whether Dacumos is entitled to an award of

attorney fees is a legal issue, not a factual issue. The superior court gave written

reasons for its decision as required by RALJ 9.1(g). These reasons, though

misleadingly labeled "findings and conclusions" in an order prepared by Elliott

Bay, were not an exercise in fact-finding but rather an exercise in legal reasoning

by a court conducting appellate review.

        First, the superior court reasoned that the district court orders "were not

intended to be a judgment or a ruling on the merits." But there was no ambiguity

about what the district court intended when it crossed out the phrase proposed

by Elliott Bay—"without prejudice"—and dismissed Elliott Bay's debt collection

action "with prejudice." The effect of the order comes from the words used: a

dismissal "with prejudice" is a final judgment.

       Second, the superior court affirmed the denial of fees on the ground that

Dacumos failed to provide a supporting fee declaration with time records and any

fee agreement she had signed. Elliott Bay does not cite any authority requiring a

party to submit a fee declaration before the issue of entitlement to an award of

fees has been resolved.

       Third, the superior court accepted Elliott Bay's argument that the legal

proceedings against Dacumos "should have been resolved with a de minimis

amount of attorney fees incurred on behalf of the Defendant." This was not an


                                          7
No. 75215-4-1/8

appropriate legal basis for determining that Dacumos should be denied an award

of fees. An award of attorney fees under RCW 4.84.250 is mandatory if the

defendant meets the criteria of the statute. The amount of the award is to be

calculated using the lodestar method: the court must multiply the number of

hours reasonably expended in the litigation by a reasonable hourly rate of

compensation. Bowers v. Transamerica Title Ins. Co., 100 Wash. 2d 581, 597-98,

675 P.2d 193(1983). After the lodestar is calculated, the court may consider the

necessity of adjusting it to reflect other relevant factors. Bowers, 100 Wash. 2d at

598.

       The superior court short-circuited the lodestar process by accepting at

face value Elliott Bay's assertion that Dacumos could have readily resolved the

matter without having to retain a lawyer if only she had informed Elliott Bay or its

client that she believed she had paid the bill. Examination of the district court

record reveals substantial support for the opposite conclusion—that Dacumos did

inform Elliott Bay that she had already paid the bill. Yet Elliott Bay persisted with

the lawsuit and did not back down until Dacumos, assisted by counsel, pointed

out the holes in Elliott Bay's summary judgment documentation.

       The superior court failed to appreciate that litigants have difficulty in

obtaining counsel to assist in defending against collection activity when the

alleged debt is small. An illustrative case is Target Nat'l Bank v. Higgins, 180
Wash. App. 165, 189-90, 321 P.3d 1215(2014). Jeanette Higgins was sued by

Target for an allegedly unpaid credit card debt of over $2,000. Represented by

counsel, Higgins obtained release from the claim on summary judgment when


                                          8
No. 75215-4-1/9

Target failed to produce admissible evidence that she owed a debt. Higgins

requested attorney fees of over $11,000 on contractual and statutory grounds

including RCW 4.84.250. Higgins, 180 Wash. App. at 169-72. The trial court

awarded fees, though not under RCW 4.84.250, and reduced the award to

approximately one half the amount requested because the amount in controversy

was small. Higgins, 180 Wash. App. at 172.

       On appeal, the court determined Higgins was entitled to an award of fees

under RCW 4.84.050 and remanded for redetermination of the amount. Higgins,
180 Wash. App. at 193-95. The court explained that in light of the purpose of RCW

4.84.250, calculation of an award of reasonable attorney fees should not be

affected by the fact that the amount in controversy is low:

              The facts in this appeal fulfill the purpose behind the small
      claims settlement statute and beg for an award of fees
      unencumbered by the amount in controversy. Jeanette Higgins'
      defense was undesirable work to the great majority of attorneys.
      Unless Higgins won and she was awarded fees, her attorney might
      never obtain payment. Many law firms would not allow Higgins
      through the office front door. Since the amount at issue was small,
      many lawyers would shun her request for employment and advise
      her that it is not economical to hire an attorney or advise her to
      employ an incompetent attorney who lacks work.
              Higgins denied the debt such that discovery was needed to
      discern the basis of Target's claim. Large corporate defendants
      can be uncooperative in discovery, leading to an increase in effort
      expended by the debtor's attorney. The delay by Target and its
      filing of a summary judgment motion before answering discovery
      illustrates the truth to this generalization.
              Higgins' attorney should be applauded for performing a
      service to that portion of the community that often lacks legal
      assistance. He should be recompensed for his services. Target,
      who could not present facts showing any amount owed, should pay
      for those services rather than Higgins. Target was warned by
      Higgins' counsel not to proceed further with the lawsuit, but Target
      insisted on continuing with litigation with the result that Higgins'


                                         9
No. 75215-4-1/10

       counsel's fees increased. Target's attorneys have likely been paid
       their entire bill. Higgins' attorney should also be paid his.

Higgins, 180 Wash. App. at 192-93.

       Like in Higgins, the defense of Dacumos—who allegedly owed a debt of

less than $500—was undoubtedly undesirable work to many attorneys. She was

at a disadvantage in defending herself because she did not know about the

billing error. When she called Elliott Bay, she reluctantly agreed to pay $50 per

month toward a debt she did not owe. RCW 4.84.250 mandates that her

attorney is to be recompensed for the considerable amount of work involved in

freeing Dacumos from the unwarranted claim.

       As a fourth reason for affirming the denial of attorney fees, Elliott Bay

asserted collateral estoppel, citing the test set forth in Christensen v. Grant

County Hosp. Dist. No. 1, 152 Wash. 2d 299, 307, 96 P.3d 957(2004).

       Dacumos first requested attorney fees in her response to Elliott Bay's

motion for a voluntary dismissal. She argued an award of attorney fees was

justified based on Elliott Bay's substantive and procedural bad faith, citing

Rogerson Hiller Corp. v. Port of Port Anneles, 96 Wash. App. 918, 927-29, 982
P.2d 131 (1999), review denied, 140 Wn.2d 1010(2000). The district court then

entered the order dismissing Elliott Bay's action with prejudice and denying the

request for attorney fees. Elliott Bay argues that if the dismissal was a final

judgment on the merits, it precluded the court from granting the request

Dacumos made the next day for attorney fees under RCW 4.84.250.

       The superior court rejected this argument and so do we. There was not

an identity of issues. After the case was dismissed with prejudice, Dacumos

                                         10
No. 75215-4-1/11

requested attorney fees under RCW 4.84.250, a basis she did not raise in her

previous motion because she had not yet obtained a final judgment. And the

request for attorney fees under RCW 4.84.250 was not a new proceeding; it was

part and parcel of the debt collection action. As discussed above, the issue of

attorney fees is not necessarily included in the controversies resolved in a final

judgment. Once the court entered the order of dismissal that functioned as a

final judgment in favor of Dacumos, the court was not precluded from awarding

the attorney fees Dacumos was entitled to as the prevailing party under

RCW 4.84.250.

       We reverse the superior court's order and direct that the case be

remanded to district court for an award of reasonable attorney fees, including the

fees Dacumos incurred in appealing to the superior court. Dacumos is also

entitled to reasonable attorney fees for this appeal. RCW 4.84.290. This court

will make an award to Dacumos for her fees incurred in this review, subject to

compliance with RAP 18.1(d).

      Reversed and remanded.




WE CONCUR:




                                        11